SCHEDULE 13G EXHIBIT 99.2 JOINT FILING AGREEMENT PURSUANT TO RULE 13d-1(k)(1) Coöperatieve Centrale Raiffeisen- Boerenleenbank B.A. (Rabobank Nederland) and Rabo Capital Services, Inc., hereby agree that this Schedule 13G is filed on behalf of each of the parties. COÖPERATIEVE CENTRALE RAIFFEISEN- BOERENLEENBANK B.A. (RABOBANK NEDERLAND) August 13, 2009 Date /s/ R.M. Everwijn Signature R.M. Everwijn / Director Long Term Funding Name/Title August 13, 2009 Date /s/ Arjo Block Signature Arjo Block / Managing Board Rabobank International Name/Title RABO CAPITAL SERVICES, INC. August 13, 2009 Date /s/ Rebecca O. Morrow Signature Rebecca O. Morrow / Secretary Name/Title August 13, 2009 Date /s/ David Dietz Signature David Dietz / Treasurer Name/Title
